



COURT OF APPEAL FOR ONTARIO

CITATION: Williams (Re), 2018 ONCA 1087

DATE: 20181228

DOCKET: C65401

Juriansz, Benotto and Trotter JJ.A.

IN THE MATTER OF:  Jerome Williams

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Adam Wheeler, for the Crown

Heard and released orally: December 21, 2018

On appeal against the disposition of the Ontario Review
    Board dated April 23, 2018.

REASONS FOR DECISION

[1]

The appellant was found not criminally responsible on account of a
    mental disorder on December 22, 2011 on charges of robbery x 2, uttering threats
    to cause death or bodily harm, assault causing bodily harm, possession of
    property obtained by crime, and disguise with intent. The appellant has been
    under the jurisdiction of the Ontario Review Board since then.

[2]

The appellant has diagnoses that include schizophrenia, borderline
    intellectual functioning, cannabis use disorder and antisocial traits.

[3]

The appellant spent the year under review on the General Forensic Unit
    of the Hospital. While he had a relatively good year, he had a number of
    positive urine drug screens. Significantly, there was evidence of decompensation
    after one positive result. He exhibited poor insight into his substance use
    disorder and the impact of drug use on his mental health. There was some
    uncertainty whether he wished to be transferred to CAMH or remain in Hamilton,
    and whether such a transfer would be in his interest.

[4]

The Board accepted the unanimous opinion of his treatment team that he
    continues to pose a significant threat to the safety of the public. The Board
    found that this threat was based on his clinical condition, markedly limited
    insight into his mental disorder, the risks inherent in the abuse of substances
    which were related to alterations in his mental state and behaviour, and his
    conduct in a number of respects that made community living inappropriate.

[5]

The Board decided that the least onerous and the least restrictive
    disposition was that the appellant remain on a detention order in Hamilton with
    an opportunity to have passes up to seven days when he is ready.

[6]

Given his position before the Board and the evidence before the Board,
    especially of his decompensation after drug use, we are not persuaded there was
    a realistic basis on which the Board could order a conditional discharge.

[7]

In our view, the Boards decision is not unreasonable and is
    well-supported by the evidence. We have no basis to interfere. The appeal is
    dismissed.

R.G. Juriansz J.A.

M.L. Benotto J.A.

G.T. Trotter J.A.


